Exhibit 10.10

EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

This Executive Employment and Severance Agreement (this “Agreement”) is between
Charles Rimer (“Executive”) and Whiting Petroleum Corporation (“Whiting” and,
together with its subsidiaries, the “Company”) and is effective as of September
1, 2020 (the “Effective Date”).

WHEREAS, the Company and the Executive are parties to an employment and
severance agreement dated as of November 15, 2018 ( the “Prior Agreement”);

WHEREAS, the Company desires to continue to employ Executive in a key employee
capacity and expects that Executive’s services will be valuable to the conduct
of the business of the Company;

WHEREAS, Whiting and Executive desire to specify the terms and conditions on
which Executive will be employed on and after the Effective Date, and under
which Executive will receive severance in the event that Executive separates
from service with the Company under the circumstances described in this
Agreement; and

NOW, THEREFORE, for the consideration described above and other good and
valuable consideration, the parties agree as follows:

1.Effective Date; Term. This Agreement shall become effective on the Effective
Date and continue until the date that is two years after the Effective Date (the
“Initial Term”). Thereafter, this Agreement shall renew automatically for
successive one-year renewal periods unless and until either party provides
written notice to the other party of the intent not to renew this Agreement at
least 180 days prior to the end of the Initial Term or any subsequent term. The
period between the Effective Date and the Termination Date shall be referred to
herein as the “Employment Term.” Expiration of this Agreement will not affect
the rights or obligations of the parties hereunder arising out of, or relating
to, circumstances occurring prior to the expiration of this Agreement, which
rights and obligations will survive the expiration of this Agreement.
2.Definitions. For purposes of this Agreement, the following terms shall have
the meanings ascribed to them:
(a)“Accrued Benefits” shall mean the following amounts, payable as described
herein: (i) all base salary for the time period ending with the Termination
Date; (ii) reimbursement for any and all monies advanced in connection with
Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the time period ending with the
Termination Date in accordance with company policy and (iii) all other payments
and benefits to which Executive (or in the event of Executive’s death,
Executive’s surviving spouse or other beneficiary) is entitled on the
Termination Date under the terms of any benefit plan of the Company, excluding
severance payments under any Company severance policy, practice or agreement in
effect on the Termination Date.
(b)“Affiliate” shall mean, with respect to any person, any person that, directly
or through one or more intermediaries, is controlled by, controls or is under
common control with, such Person.
(c)“Base Salary” shall mean Executive’s annual base salary with the Company as
in effect from time to time.
(d)“Board” shall mean the board of directors of Whiting or a committee of such
Board authorized to act on its behalf in certain circumstances, including the
Compensation Committee of the Board.
(e)“Cause” shall mean a good faith finding by the Board that Executive has (i)
willfully failed, grossly neglected or refused to perform the lawful employment
duties related to his position or as from time to time assigned to him (other
than due to Disability); (ii) committed any willful, intentional or grossly
negligent misconduct having the effect of injuring the interest, business or
reputation of the Company; (iii) violated or failed to comply in any material
respect with the Company’s published rules, regulations or policies, as in
effect or amended from time to time; (iv) been indicted for, convicted of, or
plead guilty or nolo contendere to a felony or misdemeanor involving moral
turpitude, or performed any act of fraud, material theft or material dishonesty;
(v) misappropriated or embezzled any property of the Company (whether or not an
act constituting a felony or misdemeanor) or (vi) breached any material
provision of this Agreement or any other applicable confidentiality,
non-compete, non-solicit, general release, covenant not-to-sue or other
agreement with the Company.
(f)“COBRA” shall mean the provisions of Code Section 4980B.

--------------------------------------------------------------------------------

(g)“Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the Code
shall be deemed to include reference to any successor provision thereto.
(h)“Disability” shall mean, subject to applicable law, any medically
determinable physical or mental impairment that (i) renders Executive unable to
perform the duties of his position with the Company and (ii) is expected to last
for a continuous period of not less than six months, all as certified by a
physician reasonably acceptable to the Company or its Successor.
(i)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.
(j) “Good Reason” shall mean the occurrence of any of the following without the
consent of Executive: (i) a material diminution in Executive’s title, duties or
responsibilities; (ii) a requirement that Executive relocate Executive’s
principal place of work to a location that increases his one-way commute by more
than 40 miles from its location on the date of this Agreement; (iii) a reduction
in Executive’s Base Salary or annual bonus target percentage, unless such
reduction applies across the board to other senior executives; or (iv) a
material breach by Whiting of any provisions of this Agreement. Notwithstanding
the foregoing, Executive will not be deemed to have Good Reason unless (x)
Executive first provides Whiting with written notice of the condition giving
rise to Good Reason within 30 days of its initial occurrence and (y) Whiting
fails to cure such condition within 30 days after receiving such written notice.
(k)“Separation from Service” shall mean Executive’s termination of employment
from Whiting and each entity that is required to be included in Whiting’s
controlled group of corporations within the meaning of Code Section 414(b), or
that is under common control with Whiting within the meaning of Code Section
414(c) (collectively, “409A affiliates”). Notwithstanding the foregoing:
(i)If Executive takes a leave of absence for purposes of military leave, sick
leave or other bona fide leave of absence, Executive will not be deemed to have
incurred a Separation from Service for the first six months of the leave of
absence, or if longer, for so long as Executive’s right to reemployment is
provided either by statute or by contract.
(ii)Subject to paragraph (i), Executive shall incur a Separation from Service
when the level of bona fide services provided by Executive to Whiting and its
409A Affiliates permanently decreases to a level of 20% or less of the level of
services rendered by Executive, on average, during the immediately preceding 36
months of employment.
(iii)If, following Executive’s termination of employment, Executive continues to
provide services to the Company or a 409A Affiliate in a capacity other than as
an employee, Executive will not be deemed to have Separated from Service as long
as Executive is providing bona fide services at a rate that is greater than 20%
of the level of services rendered by Executive, on average, during the
immediately preceding 36 months of service.
(l) “Successor” shall mean the person to which this Agreement is assigned upon a
sale of business.
(m)“Termination Date” shall mean the date of Executive’s termination of
employment from the Company, as further described in Section 4.
3.Employment of Executive.
(a)Position.
(i)Executive shall serve in the position of Chief Operating Officer in a
full-time capacity. In such position, Executive shall have such duties and
authority as is customarily associated with such position and shall have such
other titles, duties and responsibilities, consistent with Executive’s position,
as may be assigned from time to time by the Board or the Chief Executive
Officer, and upon request of the Board, Executive shall serve as an officer or
director of any Company affiliates. Executive will be based at the Company’s
headquarters in Denver, Colorado, subject to reasonable required travel on the
Company’s business.
(ii)Executive shall devote Executive’s full business time and best efforts to
the performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continuing to serve on any board of
directors or trustees of any business corporation or any charitable
organization, serving on civic and charitable institutions and managing
Executive’s personal financial affairs; further provided in each case, and in
the aggregate, that such activities do not conflict or unreasonably interfere
with the performance of Executive’s duties hereunder or conflict with Section 7.

--------------------------------------------------------------------------------

(b)Base Salary. Whiting shall pay Executive a Base Salary in regular
installments in accordance with the Company’s usual payroll practices. The Base
Salary shall be an amount equal to the annual rate of $440,000 subject to
increase, but not decrease, from time to time as determined by the Board.
(c)Bonus. Beginning in 2021, Executive shall be entitled to participate in the
Company’s annual bonus plan with a threshold bonus of 25 % of Base Salary,
target bonus of 75% of Base Salary and a maximum bonus of 150% of Base Salary
based upon achievement of the performance goals under such plans.
(d)Equity. The Executive will be granted $1,181,250 in early 2021 (the “2021
Grant”) in conjunction with the annual issuance of long-term incentives to other
senior employees. Fifty percent of the 2021 Grant shall vest ratably on the
first, second and third year anniversaries of the grant date and fifty percent
shall vest based on the achievement of performance, subject to continued
employment and as further set forth in the award agreement and the Company’s
equity plan then in effect.
(e)Special Equity. As soon as practicable and within 45 days after the Effective
Date, the Executive will be granted a special one-time equity grant of 49,100
RSUs under the Company’s 2020 Equity Plan (the “Equity Plan”). The award will
vest as follows: 50% will vest if the daily volume weighted average price
(“VWAP”) exceeds $32.57 per share for 20 consecutive trading days, an additional
25% if the daily VWAP exceeds $48.86 per share for 20 consecutive trading days
and the final 25% if the daily VWAP exceeds $65.14 per share for 20 consecutive
trading days, This award will vest only if the Executive is employed by the
Company during the 20 day period when the daily VWAP equals or exceeds the
targets outlined above (provided, that vesting will occur if Executive is
terminated without Cause/or resigns for Good Reason within three months prior to
achieving such targets) The award will be subject to the terms and conditions of
the award agreement and the Equity Plan.
(f)Employee Benefits. Executive shall be entitled to participate in the
Company’s employee benefit plans (other than annual and/or long-term incentive
programs, which are addressed in Section 3(c) and (d)) as in effect from time to
time; provided that nothing contained herein shall prevent the Company from
amending, modifying, suspending or terminating any such benefit plans or
arrangements at any time and from time to time in its sole discretion.
(g)Business Expenses. The reasonable business expenses incurred by Executive in
the performance of Executive’s duties hereunder shall be reimbursed by the
Company in accordance with Company policies.
(h)Vacation. Executive shall be entitled to four weeks of vacation per full
year.
4.Termination of Employment. Executive’s employment with the Company will
terminate during the term of this Agreement, and this Agreement will terminate
on the date of such termination, as follows:
(a)Executive’s employment will terminate upon Executive’s death.
(b)If Executive is Disabled, and if within 30 days after Whiting notifies
Executive in writing that it intends to terminate Executive’s employment,
Executive shall not have returned to the performance of Executive’s duties
hereunder on a full-time basis, Whiting may terminate Executive’s employment,
effective immediately following the end of such 30-day period.
(c)Whiting may terminate Executive’s employment with or without Cause (other
than as a result of Disability which is governed by Section 4(b)) by providing
at least 30 days’ prior written notice (or pay in lieu thereof) to Executive
that indicates in reasonable detail the facts and circumstances alleged to
provide a basis for such termination. If the termination is without Cause,
Executive’s employment will terminate on the date specified in the written
notice of termination. If the termination is for Cause, Executive shall have 15
days from the date the written notice is provided, to cure any conduct or act,
if curable, alleged to provide grounds for termination of Executive’s employment
for Cause. If the alleged conduct or act constituting Cause is not curable,
Executive’s employment will terminate on the date specified in the written
notice of termination. If the alleged conduct or act constituting Cause is
curable but Executive does not cure such conduct or act within the specified
time period, Executive’s employment will terminate on the date immediately
following the end of the cure period. Unless otherwise directed by Whiting, from
and after the date of the written notice of proposed termination, Executive
shall be relieved of his duties and responsibilities and shall be considered to
be on a paid leave of absence pending any final action by Whiting or the board
of directors of the Successor.
(d)Executive may terminate his employment for or without Good Reason by
providing written notice of termination to Whiting that indicates in reasonable
detail the facts and circumstances alleged to provide a basis for such
termination; provided that Executive agrees to provide Whiting with at least 90
days’ written notice of his intent to voluntarily resign from employment for any
reason; further provided that Whiting may waive all or any portion of such
notice period and accelerate the effective date of Executive’s voluntary
resignation without re-characterizing the nature of such termination. If
Executive is alleging a termination for Good Reason, Executive must provide
written notice to Whiting of the existence of the condition constituting Good
Reason within 60 days of the initial existence of such condition, and Whiting
must have a period of at least 30 days following receipt of such notice to cure
such condition. If such condition is not cured by Whiting within such 30-day
period, Executive’s termination of employment shall be effective on the date
immediately following the end of such cure period.

--------------------------------------------------------------------------------

(e)If the Executive provides notice of termination, Whiting may elect to place
Executive on “garden leave” for up to 90 days or such shorten period as
determined by the Company during which period Executive will continue to receive
all of Executive’s compensation and benefits hereunder as if an active employee
but during which period Whiting will not be obligated to assign to Executive any
powers or duties or to permit Executive to provide any work for Whiting or
provide Executive access to Whiting’s facilities (but Executive will be required
to be available as requested by Whiting). The implementation of any such leave
shall not be regarded as a termination of employment nor will it give Executive
a right to terminate employment for Good Reason. During any such period of
“garden leave,” Executive shall remain reasonably available at Whiting’s
reasonable request (taking into account Executive’s other professional
commitments, if any, during such period) to consult on matters related to the
business of the Company or the transition of Executive’s duties to his
successor, and Executive acknowledges and agrees that during and following such
period he will continue to be bound by the covenants contained in Section 7
hereof in accordance with their terms and any other restrictive covenants or
professional obligations contained herein or in any other written agreement with
the Company.
(f)Upon Executive’s termination of employment for any reason, whether
voluntarily or involuntarily, Executive shall be deemed to have resigned from
all positions, directorships and memberships held with the Company, whether as
an employee, officer, director, trustee, consultant or otherwise, and such
resignations shall be effective upon such termination of employment without any
other action required by Executive. Executive hereby agrees to execute all
documentation reasonably requested by the Company to effectuate the foregoing.
Further, except as required by law or as otherwise set forth expressly herein,
Executive’s participation in, and eligibility for participation in, the benefit
plans and programs of the Company shall cease as of the effective date of any
termination of Executive’s employment with the Company.
5.Payments upon Termination.
(a)Entitlement to Severance. Subject to the other terms and conditions of this
Agreement, Executive shall be entitled to the Accrued Benefits, and to the
severance benefits described in Section 5(b), in the following circumstances
while this Agreement is in effect:
(i)Executive’s employment is terminated by the Company without Cause, except in
the case of death or Disability;
(ii)Executive’s employment is terminated due to the Company’s notice of
non-renewal of the Employment Term pursuant to Section 1 hereof; or
(iii)Executive terminates his employment with the Company for Good Reason.

For the avoidance of doubt, if Executive dies or becomes Disabled after
receiving a notice by the Company (i) that Executive is being terminated without
Cause or (ii) of non-renewal of the Employment Term, or after providing notice
of termination for Good Reason, then Executive’s estate, heirs and
beneficiaries, in the case of Executive’s death, or Executive or his personal
representative, in the case of Executive’s Disability, shall be entitled to the
Accrued Benefits and the severance benefits described in Section 5(b) at the
same time such amounts would have been paid or benefits provided to Executive
had he lived or not become Disabled.

(b)Severance Benefits; Timing and Form of Payment. Subject to the limitations
imposed by Section 6, if Executive is entitled to severance benefits, then:
(i)The Company shall pay Executive an amount equal to the sum of Executive’s
Base Salary and the annual bonus (equal to 75% of Base Salary), payable in equal
installments over the 12 month period after the date of termination.
(ii)Until the earlier of 18 months after the date of Executive’s Separation from
Service or such time as Executive has obtained new employment and is covered by
benefits which in the aggregate are at least equal in value to the following
benefits, Executive shall continue to be covered, at the expense of the Company,
by the same or equivalent, medical, dental and vision coverage as Executive
received (immediately prior to Executive’s Separation from Service), subject to
the following:
(A)Following the end of the COBRA continuation period, if such medical or dental
coverage is provided under a health plan that is subject to Section 105(h) of
the Code, benefits payable under such health plan shall comply with the
requirements of Treasury regulation section 1.409A-3(i)(1)(iv) and, if
necessary, the Employer shall amend such health plan to comply therewith.
(B)If provision of any such health benefits would subject the Company or its
benefits arrangements to a penalty or adverse tax treatment, then the Company
shall provide a cash payment to Executive in an amount reasonably determined by
the Company to be equivalent to the COBRA premiums for similar benefit without
any gross-up or make wholes.

--------------------------------------------------------------------------------

(C)During the first six months following Executive’s Separation from Service,
Executive shall pay the Company for any life insurance coverage that provides a
benefit in excess of $50,000 under a group term life insurance policy. After the
end of such six month period, the Company shall make a cash payment to Executive
equal to the aggregate premiums paid by Executive for such coverage, and
thereafter such coverage shall be provided at the expense of the Company for the
remainder of the period as set forth above.

All payments shall be subject to payroll taxes and other withholdings in
accordance with the Company’s (or the applicable employer of record’s) standard
payroll practices and applicable law.

(c)Severance Following a Change of Control. If Executive’s employment is
terminated by the Company without Cause, except in the case of death or
Disability; or if the Company provides Executive with a notice of non-renewal of
the Employment Term pursuant to Section 1 hereof; or Executive terminates his
employment with the Company for Good Reason, in each case within 3 months prior
to or 12 months following a Change of Control (as defined in the Equity Plan),
then, in addition to the severance payments and benefits payable to Executive
pursuant to Section 5(b), Executive will receive an additional severance payment
equal to the sum of Executive’s Base Salary and the Target annual bonus (equal
to 75% of Base Salary) (collectively, the “Enhanced Severance”), payable in a
lump sum on the 60th day following such termination (provided, that if the
termination occurs prior to the Change of Control, then payment shall be made on
or within 60 days following the Change of Control), subject to Executive’s
compliance with his post-employment obligations and conditioned on Executive’s
execution of the release as set forth below.
(d)Other Termination of Employment. If Executive’s employment terminates for any
reason other than those described in Section 5(a), Executive (or Executive’s
estate in the event of his death), shall be entitled to receive only the Accrued
Benefits.
(e)Release and Post-Employment Obligations. Executive’s right to receive and
retain the severance payments and benefits (and the Enhanced Severance, if
applicable) shall be conditioned upon (i) Executive’s continued compliance with
the post-employment obligations set forth in Section 7 below and (ii) Executive
execution and non-revocation of a release of claims against the Company and
affiliated parties in substantially the form attached as Exhibit B hereto. Such
release must be executed and become effective and irrevocable within 60 days
after the Termination Date. In the event that Executive fails to timely execute
the release of claims (or timely revokes his execution thereof), Executive shall
repay to the Company any severance payments or benefits previously received and
the Company shall have any further obligations to Executive in respect thereof.
6.Limitations on Severance Payments and Benefits. Notwithstanding any other
provision of this Agreement, if any portion of the severance payments and
benefits (including the Enhanced Severance, if applicable) or any other payment
under this Agreement, or under any other agreement with or plan of the Company
(in the aggregate “Total Payments”), would constitute an “excess parachute
payment,” then the Total Payments to be made to Executive shall be reduced such
that the value of the aggregate Total Payments that Executive is entitled to
receive shall be one dollar ($1) less than the maximum amount which Executive
may receive without becoming subject to the tax imposed by Code Section 4999 or
which the Company may pay without loss of deduction under Code Section 280G(a);
provided that the foregoing reduction in the amount of Total Payments shall not
apply if the after-tax value to Executive of the Total Payments prior to
reduction in accordance herewith is greater than the after-tax value to
Executive if Total Payments are reduced in accordance herewith. For purposes of
this Agreement, the terms “excess parachute payment” and “parachute payments”
shall have the meanings assigned to them in Code Section 280G, and such
“parachute payments” shall be valued as provided therein. Present value for
purposes of this Agreement shall be calculated in accordance with Code Section
1274(b)(2).
7.Covenants by Executive.
(a)Confidentiality. In consideration for Executive’s employment by the Company,
Executive agrees that Executive shall, during Executive’s employment with the
Company and thereafter, maintain the confidentiality of any and all information
about the Company which is not generally known or available outside the Company,
including without limitation, strategic plans, technical and operating know-how,
business strategy, trade secrets, customer information, business operations and
other proprietary information (“Confidential Information”), and Executive will
not, directly or indirectly, disclose any Confidential Information to any person
or entity, or use any Confidential Information, whether for Executive’s own
benefit, the benefit of any new employer or any other person or entity or any
other purpose, in any manner. The foregoing shall not apply to information that
(i) was known to the public prior to its disclosure to Executive; (ii) becomes
generally known to the public subsequent to disclosure to Executive through no
wrongful act of Executive or any representative of Executive; or (iii) Executive
is required to disclose by applicable law, regulation or legal process (provided
that Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
(b)Return of Company Documents and Property. Executive shall deliver and return
to the Company within 24 hours after termination of Executive’s employment with
the Company for any reason (whether voluntary or involuntary), or at any other
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes, printouts, software and other documents, materials, information,
drafts and data (and copies thereof) relating to work product or the business of
any member of the

--------------------------------------------------------------------------------

Company, and all computers, mobile devices and other electronic hardware or work
devices that he may then possess or have under his control. Executive will not
keep in Executive’s possession, recreate or deliver to anyone else any such
documents or property. Executive agrees, during the term of any restriction
contained in this Agreement, to disclose this Agreement to any Person which
offers employment to Executive. Executive further agrees that the Company may
send a copy of this Agreement to, or otherwise make the provisions hereof known
to, any of Executive’s potential employers. For the avoidance of doubt, upon any
such termination, Executive may make and retain an electronic copy of
Executive’s contacts list and calendar.
(c)Non-Competition/Non-Solicitation.
(i)During Executive’s employment with the Company and for a period of one year
following Executive’s Termination Date if such Termination Date occurs prior to
a Change of Control or two years following Executive’s Termination Date if such
Termination Date occurs after a Change of Control (each, a “Restricted Period”),
Executive agrees that Executive shall not, directly or indirectly, manage,
operate, join, control, be employed by or participate in the management,
operation or control of, or be connected in any manner with, including, without
limitation, holding any position as a stockholder, director, officer,
consultant, independent contractor, employee, partner or investor in, any
operations of a business that are in competition with the business of the
Company in the material plays or fields in which the Company has or proposes to
have operations as set forth on Exhibit A to this Agreement, which Exhibit A may
be modified prior to the time of Executive’s termination of employment by the
Board upon written notification of such modification to Executive (the “Whiting
Plays and Fields”); provided, however, that nothing in this Section 7(c) shall
prohibit Executive from (A) participating in operations of a business to the
extent such operations are not in competition with the business of the Company
in the Whiting Plays and Fields, (B) participating solely as a passive investor
in oil wells or similar investments, owning 3% or less of the outstanding
securities of any class of any issuer whose securities are registered under the
Exchange Act or making passive investments in any hedge, private equity or
mutual fund or similar investment vehicle, or (C) serving as a director of an
entity that has less than 5% of its assets located in the Whiting Fields and
Plays.
(ii)During Executive’s employment with the Company and during the applicable
Restricted Period, Executive agrees not to, in any form or manner, directly or
indirectly, on his own behalf or in combination with others (A) solicit, induce
or influence any customer, supplier, lender, lessor or any other person with a
business relationship with the Company to discontinue or reduce the extent of
such business relationship or (B) recruit, solicit or otherwise induce or
influence any employee of the Company to discontinue their employment with the
Company.
(d)Disclosure and Assignment to the Company of Inventions and Innovations.
(i)Executive agrees to disclose and assign to the Company as the Company’s
exclusive property, all inventions and technical or business innovations,
including but not limited to all patentable and copyrightable subject matter
(collectively, the “Innovations”) developed, authored or conceived by Executive
solely or jointly with others during the period of Executive’s employment,
including during Executive’s employment prior to the date of this Agreement, (A)
that are along the lines of the business, work or investigations of the Company
to which Executive’s employment relates or as to which Executive may receive
information due to Executive’s employment with the Company, (B) that result from
or are suggested by any work which Executive may do for the Company or (C) that
are otherwise made through the use of Company time, facilities or materials. To
the extent any of the Innovations is copyrightable, each such Innovation shall
be considered a “work for hire.”
(ii)Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at the Company’s expense), during and subsequent to
Executive’s employment, to enable the Company to obtain for itself or its
nominees, all right, title and interest in and to patents, copyrights,
trademarks or other legal protection for such Innovations in any and all
countries.
(iii)Executive agrees to make and maintain for the Company adequate and current
written records of all such Innovations.
(iv)In the event the Company is unable for any reason whatsoever to secure
Executive’s signature to any lawful and necessary documents required, including
those necessary for the assignment of, application for or prosecution of any
United States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and in Executive’s behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the assignment, prosecution and issuance of letters patent or
registration of copyright thereon with the same legal force and effect as if
executed by Executive. Executive hereby waives and quitclaims to the Company any
and all claims, of any nature whatsoever, which Executive may now have or may
hereafter have for infringement of any patent or copyright resulting from any
such application.
(v)18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is

--------------------------------------------------------------------------------

made under seal.” Nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b). Accordingly, the parties to this
Agreement have the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law. The parties also
have the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure.
(e)Nondisparagement. Executive shall not, whether in writing (electronically or
otherwise) or orally malign, denigrate or disparage the Company or any of its
respective predecessors or successors, or any of their respective current or
former directors, officers, employees, shareholders, partners, members, agents
or representatives, with respect to any of their respective past or present
activities, or otherwise publish, whether in writing (electronically or
otherwise) or orally statements that malign, denigrate or disparage any of the
aforementioned parties. The Company agrees to instruct its senior officers and
directors not to disparage the Executive. The foregoing shall not be violated by
truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), and the
foregoing limitation on the Company’s executives and directors shall not be
violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties and obligations
to the Company.
(f)Remedies Not Exclusive. In the event that Executive breaches any terms of
this Section 7, Executive acknowledges and agrees that said breach may result in
the immediate and irreparable harm to the business and goodwill of the Company
and that damages, if any, and remedies of law for such breach may be inadequate
and indeterminable. The Company, upon Executive’s breach of this Section 7,
shall therefore be entitled (in addition to and without limiting any other
remedies that the Company may seek under this Agreement or otherwise at law or
in equity) to seek from any court of competent jurisdiction equitable relief by
way of temporary or permanent injunction and without being required to post a
bond, to restrain any violation of this Section 7, and for such further relief
as the court may deem just or proper in law or equity. Executive shall reimburse
the Company’s legal fees upon any breach by Executive.
(g)Severability of Provisions. If any restriction, limitation or provision of
this Section 7 is deemed to be unreasonable, onerous or unduly restrictive by a
court of competent jurisdiction, it shall not be stricken in its entirety and
held totally void and unenforceable, but shall remain effective to the maximum
extent possible within the bounds of the law. If any phrase, clause or provision
of this Section 7 is declared invalid or unenforceable by a court of competent
jurisdiction, such phrase, clause or provision shall be deemed severed from this
Section 7, but will not affect any other provision of this Section 7, which
shall otherwise remain in full force and effect. The provisions of this Section
7 are each declared to be separate and distinct covenants by Executive.
(h)Tolling. The periods during which the covenants set forth in this Section 7
shall survive a termination of employment hereunder shall be tolled during (and
shall be deemed automatically extended by) any period during which Executive is
in violation of any such post-employment covenants, to the extent permitted by
law.
8.Additional Executive Representations, Warranties and Covenants.
(a)Authority; No Conflicts. Executive represents, warrants, and covenants that
as of the date hereof, (i) Executive has the full right, authority and capacity
to enter into this Agreement and perform his obligations hereunder, (ii)
Executive is not bound by any agreement that conflicts with or prevents or
restricts the full performance of his duties and obligations hereunder during or
after the Term, (iii) the execution and delivery of this Agreement shall not
result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Executive is subject and (iv)
Executive has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition or other similar
covenant or agreement of a prior employer by which he is or may be bound, and in
connection with his employment with the Company, Executive will not use any
confidential or proprietary information he may have obtained in connection with
employment with any prior employer in contravention of any confidentiality
obligations that Executive has to such prior employer.
(b)Advice of Counsel. Prior to execution of this Agreement, Executive was
advised by the Company of his right to seek independent advice from an attorney
of Executive’s own selection regarding this Agreement. Executive acknowledges
that he has entered into this Agreement knowingly and voluntarily and with full
knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel.
(c)No Reliance on Company Statements. Executive represents further that in
entering into this Agreement, Executive is not relying on any statements or
representations made by any director, officer, employee or agent of any member
of the Company that is not expressly set forth herein, and that Executive is
relying only upon his own judgment and any advice provided by his attorney.
9.Taxes.
(a)Withholding. The Company may withhold from any payments of compensation or
benefits made to Executive all applicable taxes, including but not limited to
income, employment and social insurance taxes, as required by law. Executive

--------------------------------------------------------------------------------

acknowledges and represents that the Company has not provided any tax advice to
him in connection with this Agreement and that he has been advised by the
Company to seek tax advice from his own tax advisors regarding this Agreement
and the payments that may be made to him pursuant to this Agreement, including,
specifically, regarding the application of the provisions of Section 409A of the
Code.
(b)Section 409A of the Code. It is intended that the provisions of this
Agreement comply with or be exempt from Section 409A of the Code, and all
provisions of this Agreement will be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A of the Code. The Company cannot make any representations or guarantees with
respect to compliance with such requirements, and neither the Company nor any
affiliate will have any obligation to indemnify Executive or otherwise hold him
harmless from any or all of such taxes or penalties. For purposes of Section
409A of the Code, each installment payment hereunder will be deemed a “separate
payment” within the meaning of Treas. Reg. Section 1.409A-2(b)(iii). With
respect to the timing of payments of any deferred compensation payable upon a
termination of employment hereunder, references in this Agreement to
“termination of employment” (and substantially similar phrases) mean “separation
from service” within the meaning of Section 409A of the Code. For the avoidance
of doubt, it is intended that any expense reimbursement made to Executive
hereunder is exempt from Section 409A of the Code; however, if any expense
reimbursement hereunder is determined to be deferred compensation within the
meaning of Section 409A of the Code, then (i) the amount of the expense
reimbursement during one taxable year will not affect the amount of the expense
reimbursement during any other taxable year, (ii) the expense reimbursement will
be made on or before the last day of the year following the year in which the
expense was incurred and (iii) the right to expense reimbursement hereunder will
not be subject to liquidation or exchange for another benefit. Notwithstanding
any provision to the contrary in this Agreement: (i) no amount shall be payable
pursuant to Section 5 unless the termination of the Executive’s employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Department of Treasury Regulations; (ii) if the Executive is
deemed at the time of his separation from service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent that delayed
commencement of any portion of the termination benefits to which the Executive
is entitled under this Agreement (after taking into account all exclusions
applicable to such termination benefits under Section 409A), including, without
limitation, any portion of the additional compensation awarded pursuant to
Section 5, is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of the Executive’s termination
benefits shall not be provided to the Executive prior to the earlier of (A) the
expiration of the six-month period measured from the date of the Executive’s
“separation from service” with the Company (as such term is defined in the
Department of Treasury Regulations issued under Section 409A) and (B) the date
of the Executive’s death; provided that upon the earlier of such dates, all
payments deferred pursuant to this Section 9(b) shall be paid to the Executive
in a lump sum, and any remaining payments due under this Agreement shall be paid
as otherwise provided herein; (iii) the determination of whether the Executive
is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code
as of the time of his separation from service shall be made by the Company in
accordance with the terms of Section 409A and applicable guidance thereunder
(including, without limitation, Section 1.409A-1(i) of the Department of
Treasury Regulations and any successor provision thereto.
10.Future Cooperation. Executive agrees to reasonably cooperate with Whiting
Petroleum in the future and to provide to Whiting truthful information,
testimony or affidavits requested in connection with any matter that arose
during Executive’s employment. This cooperation may be performed at reasonable
times and places and in a manner as to not interfere with any other employment
or business activities that Executive may have at the time of request. Whiting
agrees to reimburse Executive for expenses incurred in providing such
cooperation, so long as such expenses are approved in advance by Whiting.
11.Permissible Disclosure. Notwithstanding anything to the contrary contained
herein, nothing in this Agreement shall prohibit the Executive from reporting
possible violations of federal law or regulation to or otherwise cooperating
with or providing information requested by any governmental agency or entity,
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission, the Congress and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. The Executive does not need the prior authorization
of the Company to make any such reports or disclosures and the Executive is not
required to notify the Company that the Executive has made such reports or
disclosures.
12.Notice. Any notice, request, demand or other communication required or
permitted herein will be deemed to be properly given when personally served in
writing or when deposited in the United States mail, postage prepaid, addressed
to Executive at the address appearing at the end of this Agreement and to the
Company with attention to the General Counsel of Whiting. Either party may
change its address by written notice in accordance with this paragraph.
13.Set Off. The Company’s obligation to pay Executive the amounts and to provide
the benefits hereunder shall be subject to set-off, counterclaim or recoupment
of amounts owed by Executive to the Company.
14.Assignment; Benefit of Agreement. This Agreement is personal and shall not be
assignable by Executive. It shall be binding upon and shall inure to the benefit
of the members of the Company and its respective successors and assigns and its
economic rights and benefits shall inure to the benefit of Executive and his
heirs or duly constituted legal representatives. For the avoidance of doubt, the
Company may assign its rights, obligations and interests hereunder to any other
member of the Company or its affiliates or to the acquirer of the business or
all or substantially all of the assets of the Company, whether by merger, stock
sale, asset sale or otherwise, in either case, without Executive’s consent.

--------------------------------------------------------------------------------

15.Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that cannot be mutually resolved by
Executive and the Company, shall be submitted to arbitration in Colorado in
accordance with the procedures of the American Arbitration Association. The
determination of the arbitrator shall be conclusive and binding on the Company
and Executive, and judgment may be entered on the arbitrator’s award in any
court having jurisdiction.
16.Applicable Law and Jurisdiction. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Colorado
without resort to Colorado’s choice of law rules. Each party hereby agrees that
the forum and venue for any legal or equitable action or proceeding arising out
of, or in connection with, this Agreement will lie in the appropriate federal or
state courts in the State of Colorado and specifically waives any and all
objections to such jurisdiction and venue.
17.Drafting. The parties acknowledge and confirm that each of their respective
attorneys has participated jointly in the review and revision of this Agreement
and that it has not been written solely by counsel for one party. The parties
therefore stipulate and agree that the rule of construction to the effect that
any ambiguities are to be or may be resolved against the drafting party shall
not be employed in the interpretation of this Agreement to favor any party
against another.
18.Captions and Paragraph Headings. The captions and paragraph headings set
forth under each of the sections and subsections of this Agreement are for
convenience of reference and shall not be construed or interpreted to define,
limit, abridge or assist in the interpretation or scope or intent of this
Agreement, which must be read in its entirety.
19.Invalid Provisions. Subject to Section 7(g), should any provision of this
Agreement for any reason be declared invalid, void or unenforceable by a court
of competent jurisdiction, the validity and binding effect of any remaining
portion will not be affected, and the remaining portions of this Agreement will
remain in full force and effect as if this Agreement had been executed with said
provision eliminated.
20.No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
21.Entire Agreement. This Agreement contains the entire agreement of the parties
with respect to the subject matter of this Agreement except where other
agreements are specifically noted, adopted or incorporated by reference. This
Agreement otherwise supersedes any and all other agreements, either oral or in
writing, (including, without limitation, the Prior Agreement) between the
parties hereto with respect to the employment of Executive by Company, and all
such agreements shall be void and of no effect. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements, oral
or otherwise, have been made by any party, or anyone acting on behalf of any
party, which are not embodied herein, and that no other agreement, statement or
promise not contained in this Agreement will be valid or binding.
22.Modification. This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by Whiting and Executive.
23.Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement on the Effective Date.

EXECUTIVE: CHARLES RIMER


Signature

________________________________________
Address



WHITING PETROLEUM CORPORATION

By:



Title



--------------------------------------------------------------------------------

EXHIBIT A

WHITING PLAYS AND FIELDS

Bakken Play in Mountrail, McKenzie, Stark, Dunn, Golden Valley, Billings,
Williams, Divide and McClean Counties, North Dakota and Richland and Roosevelt
Counties, Montana.

Niobrara Play in Weld County, Colorado.





--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is between Whiting
Petroleum Corporation, which in this Agreement is referred to as the “Whiting”
or the “Company” or the Employer, and Charles Rimer, who is referred to as
Executive.

1.Background. Whiting and Executive acknowledge that Executive’s employment with
Whiting is ending (or has ended), effective [Date]. Both Executive and Whiting
desire an amicable separation and to fully and finally compromise and settle any
differences that may exist between them on the terms set forth in this
Agreement.

2.Employment Termination. Executive understands that his employment with Whiting
is considered ended and his separation from service was effective [Date] (the
“Separation Date”), based on reasons discussed between Executive and Whiting.
Whiting and Executive are subject to an Executive Employment and Severance
Agreement dated [Date] (“Employment Agreement”) that provides for Executive’s
receipt of certain separation benefits if he executes an agreement with a
general release of all claims that is acceptable to Whiting : this is that
agreement.

3.Severance Pay and Benefits. In return for the execution of this Agreement, it
becoming effective (see paragraph 18) and Executive honoring (and continuing to
honor) all of its terms, Whiting will provide Executive with the severance pay
and benefits in accordance with Section 5(b) [and 5(c)] of the Employment
Agreement.

4.Acknowledgement. Executive understands that the severance pay and benefits
identified in paragraph 3 above will not be paid or provided unless he accepts
this Agreement, it becomes effective (see paragraph 18), and he honors (and
continues to honor) all of its terms.

5.Release. Executive understands and agrees that his acceptance of this
Agreement means that, except as stated in paragraph 7, he is forever waiving and
giving up any and all claims he may have, whether known or unknown, against
Whiting, its parent, subsidiaries, and related companies, their insurers, their
officers, directors, employees and agents for any personal monetary relief for
himself, benefits or remedies that are based on any act or failure to act that
occurred on or before the date he signed this Agreement. Executive understands
that this release and waiver of claims includes claims for or relating to: (a)
his employment and the termination of his employment; (b) any Whiting policy,
practice, contract or agreement, including, but not limited, to the Employment
Agreement; (c) any tort or personal injury relating to Executive’s employment or
termination of employment; (d) any policies, practices, laws or agreements
governing the payment of wages, commissions or other compensation, including,
but not limited, to the Colorado Wage Act, the Colorado Minimum Wage Order No.
30 and all terms for compensation under the Employment Agreement; (e) any laws
governing employment discrimination or retaliation including (to the extent
applicable), but not limited to, Title VII of the Civil Rights Act, the Employee
Retirement Income Security Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (ADEA), the Older Worker Benefit Protection
Act, the Genetic Information Nondiscrimination Act, the Family and Medical Leave
Act, the National Labor Relations Act (NLRA), the Colorado Anti-Discrimination
Act, C.R.S. 24-34-401 et seq., the City and County of Denver’s
Anti-Discrimination Ordinance and any other applicable state or local laws; (f)
any laws or agreements that provide for punitive, exemplary or statutory damages
and (g) any laws or agreements that provide for the payment of attorney fees,
costs or expenses.

6.Future Employment. Executive agrees that he is not now or hereafter entitled
to employment or reemployment with Whiting and he agrees not to knowingly seek
such employment on any basis or through an employment agency. Executive further
agrees and acknowledges that should he apply for any position in contradiction
of this paragraph, Whiting may completely ignore such application and fail to
consider it based on this paragraph.

7.Claims Not Waived. Executive understands that this Agreement does not waive
any claims that he may have: (a) for compensation for illness or injury or
medical expenses under any worker’s compensation statute; (b) for benefits under
any plan currently maintained by Whiting that provides for retirement benefits
(however, Executive agrees and acknowledges that the severance pay and benefits
provided in paragraph 3 above shall not be considered or included for purposes
of any retirement benefit contribution or plan) under this Agreement; (c) under
this Agreement; (d) for indemnification as provided by the Company’s
organizational documents, or claims under the Company’s D&O insurance coverage,
or (e) that by law cannot be released or waived.

8.Government Cooperation. Nothing in this Agreement prohibits Executive from
cooperating with any government agency, including the National Labor Relations
Board or the Equal Employment Opportunity Commission, or any similar state
agency. Further, Executive understands that nothing in this Agreement (including
any obligation in Paragraphs 5 or 9) prohibit him from reporting a possible
violation of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the United States Congress or any agency
(including



--------------------------------------------------------------------------------

but not limited to the National Labor Relations Board or the Equal Employment
Opportunity Commission) or inspector general, or making other disclosures that
are protected under any whistleblower provision of federal, state or local law
or regulation.

9.Prior Confidentiality Agreement(s). Executive agrees and understands that this
Agreement does not supersede any obligation to which he was subject under a
prior agreement while employed with Whiting that addresses confidentiality,
noncompetition, patents or copyright. Executive acknowledges that and continues
to be, subject to those obligations contained in the Employment Agreement, and
that he is expressly re-affirming his commitment to those obligations by
executing this Agreement, and acknowledging that his failure to abide by such
obligations will constitute a material breach of this Agreement. Executive
acknowledges and agrees that he is subject to the restrictive covenants and
other obligations as set forth in the Employment Agreement.

9.Trade Secrets/Defend Trade Secrets Act. Nothing in this Agreement (or any
prior agreement on confidentiality to which Executive may be subject) diminishes
or limits any protection granted by law to trade secrets or relieves Executive
of any duty not to disclose, use or misappropriate any information that is a
trade secret, for as long as such information remains a trade secret.
Additionally, nothing in this Agreement (or any prior agreement on
confidentiality to which Executive may be subject) is intended to discourage
Executive from reporting any theft of trade secrets to the appropriate
government official pursuant to the Defend Trade Secrets Act of 2016 (“DTSA”) or
other applicable state or federal law. Additionally, under the DTSA, a trade
secret may be disclosed to report a suspected violation of law and/or in an
anti-retaliation lawsuit, as follows:

a.An individual shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (A) is made
(1) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney and (2) solely for the purpose of
reporting or investigating a suspected violation of law or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

b.An individual who files a lawsuit for retaliation by an employer for reporting
a suspected violation of law may disclose the trade secret to the attorney of
the individual and use the trade secret information in the court proceeding, if
the individual: (A) files any document containing the trade secret under seal
and (B) does not disclose the trade secret, except pursuant to court order.
Nothing in this Agreement (or any prior agreement on confidentiality to which
Executive may be subject) shall limit, curtail or diminish the Whiting’s
statutory rights under the DTSA, any applicable state law regarding trade
secrets or common law.

10.Relinquishment Of Positions. As of the Separation Date, Executive
acknowledges that he has fully and completely relinquished any and all
officerships, directorships or other positions that he held with Whiting and any
of its affiliates.

11.Nonadmission. Executive and Whiting both acknowledge and agree that nothing
in this Agreement is meant to suggest that Whiting has violated any law or
contract or that Executive has any claim against Whiting.

12.Voluntary Agreement. Executive acknowledges and states that he has entered
into this Agreement knowingly and voluntarily.

13.Consulting An Attorney. Executive acknowledges that Whiting has told him that
he should consult an attorney of his own choice about this Agreement and every
matter that it covers before signing this Agreement, and that he has been
provided an meaningful opportunity for such consultation.

14.Obligation to Repay Upon Violation of Release. Executive understands and
agrees that if he is found by a court of competent jurisdiction to have
materially violated the commitments he has made in Section 5 of this Agreement,
Whiting may recover any payments and/or the value of any benefits provided in
this Agreement, with the exception of One Thousand Dollars ($1,000).

15.Complete Agreement. Executive understands and agrees that this document
contains the entire agreement between him and Whiting relating to his employment
and the termination of his employment, that this Agreement, except as provided
in paragraph 9, supersedes and displaces any prior agreements and discussions
relating to such matters and that he may not rely on any such prior agreements
or discussions.

16.Effective Date. This Agreement shall not be effective until seven days after
Executive signs it and returns it to Whiting’s Vice President, General Counsel
and Corporate Secretary. During that seven-day period, Executive may revoke his
acceptance of this Agreement by delivering to Whiting’s Vice President, General
Counsel and Corporate Secretary a written statement stating he wishes to revoke
this Agreement or not be bound by it.



--------------------------------------------------------------------------------

17.Final and Binding Effect. Executive understands that if he signs this
Agreement, returns it to Whiting and fails to revoke it consistent with this
paragraph 18, it will have a final and binding effect and that by signing and
returning this Agreement (and not revoking it) he may be giving up legal rights.
Executive also acknowledges that this Agreement may be signed in counter-parts
(meaning by him and Whiting separately) and that facsimile, copy or PDF copy
signatures shall be treated as valid as original signatures.

18.Exclusive Jurisdiction and Venue. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Colorado
without resort to Colorado’s choice of law rules. Whiting and Executive agree
that the forum and venue for any legal or equitable action or proceeding arising
out of, or in connection with, this Agreement will lie in the appropriate
federal or state courts in the State of Colorado and each specifically waives
any and all objections to such jurisdiction and venue.

19.Future Cooperation. Executive agrees to reasonably cooperate with Whiting in
the future and to provide to Whiting truthful information, testimony or
affidavits requested in connection with any matter that arose during Executive’s
employment. This cooperation may be performed at reasonable times and places and
in a manner as to not interfere with any other employment or business activities
that Executive may have at the time of request. Whiting agrees to reimburse
Executive for expenses incurred in providing such cooperation, so long as such
expenses are approved in advance by Whiting, including, if applicable, any legal
fees and expenses reasonably incurred by Executive if Executive and Whiting
agree in good faith that Executive should retain counsel independent of the
counsel for Whiting in order to cooperate as provided herein above.

20.Return of Property. Executive acknowledges an obligation and agrees to return
all Whiting property, unless otherwise specified in this paragraph. This
includes all files, memoranda, documents, records, credit cards, keys and key
cards, computers, laptops, personal digital assistants, cellular telephones,
Blackberry devices or similar instruments, other equipment of any sort, badges,
vehicles and any other property of Whiting. In addition, Executive agrees to
provide any and all access codes or passwords necessary to gain access to any
computer, program or other equipment that belongs to Whiting or is maintained by
Whiting or on company property. Further, Executive acknowledges an obligation
and agrees not to destroy, delete or disable any company property, including
items, files and materials on computers and laptops.

21.Divisibility of Agreement or Modification by Court. Executive understands
that, to the extent permitted by law, the invalidity of any provision of this
Agreement will not and shall not be deemed to affect the validity of any other
provision. Executive agrees that in the event that any provision of this
Agreement is held to be invalid, it shall be, to the extent permitted by law,
modified as necessary to be interpreted in a manner most consistent with the
present terms of the provision, to give effect to the provision. Finally, in the
event that any provision of this Agreement is held to be invalid and not capable
of modification by a court, then Executive understands and agrees that such
provision shall be considered expunged (eliminated), and he further agrees that
the remaining provisions shall be treated as in full force and effect as if this
Agreement had been executed by Executive after the expungement (elimination) of
the invalid provision.

22.Representations. By signing this Agreement, Executive represents that he has
read this entire document and understands all of its terms.

23.21-Day Consideration Period. Executive may consider whether to sign and
accept this Agreement for a period of 21 days from the day he received it. If
this Agreement is not signed, dated and returned to Whiting’s Vice President,
General Counsel and Corporate Secretary within 22 days, the offer of severance
payments and benefits described in paragraph 3 above will no longer be
available. Executive acknowledges that should he sign and return this Agreement
within the 21-day period identified in this paragraph, he is knowingly waiving
whatever additional time he may have up to the conclusion of the 21-day period
for consideration of this Agreement.





--------------------------------------------------------------------------------

ACCEPTED:

ACCEPTED:

EXECUTIVE: CHARLES RIMER WHITING PETROLEUM CORPORATION

_______________________________ By: ___________________________________

Dated:Dated:


Date Agreement was originally given to
Executive:



--------------------------------------------------------------------------------